Citation Nr: 1403707	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-30 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to August 1, 2012, and in excess of 30 percent beginning August 1, 2012, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1967.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.


FINDINGS OF FACT

1.  Prior to August 1, 2012, the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  As of August 1, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for PTSD prior to August 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for a disability rating in excess of 30 percent for PTSD as of August 1, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letter dated in July 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.10 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks an increased rating for service-connected PTSD.  A November 2010 rating decision granted service connection for PTSD, and assigned a 10 percent rating, effective July 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  An October 2012 rating decision granted an increased rating of 30 percent, effective August 1, 2012.  However, as that does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  
  
A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2013).  

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between 0 and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).

The symptoms in General Rating Formula further are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  It is not required that all, most, or even some of the enumerated symptoms be found in order to assign a particular rating.  Rather, all manifested symptoms that impact occupational or social impairment must be considered.  If the symptoms demonstrate occupational and social impairment equivalent to what would be caused by the enumerated symptoms, then the rating that would be assigned for that level of impairment is to be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); 38 C.F.R. §§ 4.21, 4.126 (2013).  

In June 2012, the Veteran submitted his claim for an increased rating for service-connected PTSD.  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013);  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At a July 2010 VA examination, the examiner noted that, at the time of the examination, the Veteran has not yet been rated for PTSD.  The examiner stated that the Veteran arrived promptly for his appointment; was polite and courteous; presented in a reasonable social fashion; did not present any unusual behaviors or mannerisms; was open and verbal; and did not appear to be guarded or defensive.  The examiner reported that the Veteran did not engage in any obvious impression management; expressed himself well and spoke clearly and in full sentences; his mental functioning was difficult to judge, as the Veteran reported that he had dementia; he was alert and oriented; and his grooming and hygiene were satisfactory.  

The examiner reported that while in active service in Vietnam, the Veteran was exposed to mortar attacks; seeing dead American soldiers removed from a helicopter; seeing a disemboweled man; witnessing a badly wounded soldier in the hospital; and seeing a helicopter explode, killing all its passengers.  The examiner related that the Veteran was somewhat vague in describing his work history, and had worked in a hotel, a lumber mill, drove a truck, and operated heavy drilling equipment, ending his work history about 1982.  The Veteran reported that he began experiencing dementia in the mid-1980s, and started receiving Social Security Disability for mental disability and arthritis and shoulder and hip problems.  

The Veteran reported being married three times and having three children.  The Veteran stated that he always got along with his co-workers and his relationships with his supervisors were "great."  The Veteran related that he had good friends with whom he went fishing and hunting; got along well with his children (his wife passed away several years prior to the examination); played pool with a friend; and was able to make acquaintances.  The Veteran denied having any mental health treatment, counseling, or psychiatric hospitalizations in the past.  He also denied taking any psychiatric medications.  His only psychiatric evaluation was in the mid-1980s and was related to Social Security Disability benefits.  The Veteran also reported drinking excessively during his second marriage, but being only a social drinker presently. 

The examiner noted that the symptoms that the Veteran described were suggestive of PTSD and mild.  The Veteran reported that he experienced nightmares for the first time several years after leaving active service, and reported that nightmares and night sweats were infrequent.  The Veteran related that he occasionally had an exaggerated startle response if exposed to unexpected noises such as a door slamming or unexpected behavior; he was somewhat hypervigilant; he had difficulties being in crowds such as sporting events, but was able to go to the mall; he preferred to sit with his back to the wall and in a corner when out in public; and he had occasional intrusive thoughts of the trauma, especially when someone spoke about Vietnam.  The Veteran stated that he did not recall a lot of the details about his experiences in Vietnam because of his dementia; that he avoided reminders of the trauma and did not wish to talk about his experiences, wishing to forget it; and he denied experiencing survivor guilt.  

Upon mental examination, the Veteran maintained good eye contact; his voice was normal in tone and pace; his affect was full and appropriate; he smiled spontaneously and responded to humor; and he reported being occasionally anxious.  The examiner noted that the Veteran did not appear to experience much psychological distress during the interview; that he tracked the conversation fairly well and that his concentration did not appear significantly reduced; that he appeared oriented; appeared to have memory difficulties; that his thinking was logical and goal-oriented without any indications of a thought disorder; and that the administered testing suggested cognitive difficulties.  The examiner suggested that the Veteran have a payee to help him administer his funds.  

The examiner diagnosed the Veteran with mild PTSD and a cognitive disorder, not otherwise specified.  The examiner assigned the Veteran a GAF of 65, based solely on PTSD, as the Veteran's symptoms were mild and occurred only occasionally.  The examiner stated that the Veteran's symptoms were transient or mild, and that decreased work efficiency and ability to perform occupational tasks would occur only during periods of significant stress.  The examiner noted that the Veteran would be capable of completing simple tasks in a timely manner without too much supervision based on his PTSD, but that his non-service related cognitive difficulty further impacted his ability to function occupationally.  

At a December 2010 VA examination, the examiner stated that it was an update to the July 2010 examination, with a special emphasis on the Veteran's cognitive functioning.  The examiner stated that the Veteran had a history of steady employment from when he separated from active service in 1967 to the mid 1980s.  It was the examiner's opinion that the Veteran's cognitive problems were not service-connected.  The Veteran stated that his wife has passed away three-four years ago; he did not have a girlfriend; he had some friends with whom he socialized; and he did not go out much in the town where he lived.  The examiner stated that while the Veteran presented in a reasonable social fashion, he was difficult to interview due to poor memory.  The Veteran described having mild PTSD symptoms; indicated that he had nightmares in the past, although it was unclear whether he still had them; denied having a problem with night sweats; confirmed having an occasional exaggerated startle response when exposed to unexpected noises; said that he was somewhat hypervigilant and had difficulty being in crowds; preferred to sit with his back to the wall in public places; had occasional intrusive thoughts when others talked about Vietnam; did not recall much about Vietnam, blaming that fact on dementia; and denied survivor's guilt.  

On mental examination, the Veteran maintained good eye contact; his voice was normal in tone and pace; his affect was full and appropriate; he smiled spontaneously and responded to humor; and he reported being occasionally anxious.  The examiner noted that the Veteran did not appear to experience much psychological distress during the interview; that he tracked the conversation but had occasionally reduced; that his thinking was logical and goal-oriented with no indications of a thought disorder; that he was oriented; he had difficulty with immediate recall; that he had severe memory problems; and that the administered testing suggested an amnesic disorder.  The examiner continued a diagnosis of mild PTSD and assigned the Veteran a GAF of 65, stating that his symptoms were mild and occurred only occasionally.

At an August 2012 VA examination, the examiner noted that the Veteran did not remarry after the death of his wife five or six years earlier and did not have any friends, with his primary support consisting of his family.  He had frequent contact with his son and the son's fiancé.  The son's fiancé accompanied the Veteran to the examination and stated that the Veteran needed ongoing monitoring because otherwise he ate poorly and did not leave the house; he took poor care of his home, often not washing dishes or cleaning; he had a payee and managed money poorly; and was recently hospitalized due to malnutrition.  The Veteran indicated that he stopped working in 1985 due to physical, not psychological, problems, and received Social Security Disability for medical issues.  The Veteran denied any current mental health treatment or counseling; was not taking any psychiatric medications; had no history of psychiatric hospitalizations; and denied problems with alcohol.  He indicated that his mood was low and he had poor appetite and sleep.  The Veteran denied being suicidal.  

The Veteran exhibited such symptoms as depressed mood, anxiety, mild memory loss, difficulty in understanding complex commands, impaired judgment, and disturbances of motivation and mood.  The examiner noted that some of those symptoms were secondary to depression and the cognitive impairment.  The examiner assigned the Veteran a GAF of 50, which indicated the combined impairments of PTSD, cognitive disorder, and depression.  The examiner stated that based solely on the diagnosis of PTSD, a GAF of 60 would be most descriptive.  

The examiner acknowledged that it was possible to differentiate what symptoms were attributable to which mental disability diagnosis.  The examiner stated that the Veteran endorsed classic PTSD symptoms.  The examiner reported that the Veteran had memory problems, and, while self-sufficient, he had a payee for his funds and was comfortable in that arrangement.  The Veteran's cognitive impairment was not so severe as to prevent him from driving long distances to visit relatives.  The Veteran also reported that his depression started during his third marriage.  The examiner noted that there was nothing to suggest that the Veteran's depression or cognitive disabilities were service-connected. 

The examiner noted that the Veteran's PTSD was mild to moderate and did not preclude all types of employment.  The examiner related that the Veteran would be capable of completing simple tasks in a timely manner without the need for inordinate supervision; would be able to interact with others in the workplace on the brief and superficial basis needed for many low-skilled types of work; and that his reduced ability to cope with stress secondary to his PTSD symptoms suggested that he would do best in work settings where he did not need to make work-related decisions or where he did not need to respond to frequent changes in the workplace.  The examiner reported that if the Veteran's non-service- connected cognitive limitations and depressed mood were taken into consideration, there would likely be significant further reduction of ability to perform job duties; and that the examiner's assessment of work ability was based solely on the Veteran's service-connected PTSD symptoms.

In his October 2012 appeal, the Veteran's representative argued that the Veteran's severe symptoms of PTSD have been consistent since he submitted his claim for an increased rating.  The representative stated that the Veteran experienced severe anxiety attacks on a weekly basis; had extreme difficulties with stressful situations; had severe difficulties with establishing and maintaining social relationships, which forced him to reside with his son and daughter-in-law; required assistance from family "with his thought process" and self-care; the Veteran would not be able to survive on his own if his family did not assist him; experienced nightmares and night sweats; had periods of unprovoked irritability and anger outbursts; and experienced severe memory loss.

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and lay statements do not indicate that the Veteran experienced all of the symptoms associated with a 10 disability rating for a psychiatric disability before August 1, 2012.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, is sufficient to warrant a 10 percent disability rating, even though all the specific symptoms listed for a 10 percent rating are not manifested.

The VA examinations have repeatedly found that the Veteran's PTSD symptoms were mild to moderate and did not preclude all types of employment.  The Veteran was found to be capable of completing simple tasks in a timely manner without the need for inordinate supervision; able to interact with others in the workplace on the brief and superficial basis needed for many low-skilled types of work; and his reduced ability to cope with stress secondary to his PTSD symptoms suggested that he would do best in work settings where he did not need to make work-related decisions or where he did not need to respond to frequent changes in the workplace.  The Veteran acknowledged always getting along with his co-workers and having great relationships with his supervisors.  The Veteran reported having friends with whom he socialized and went hunting and fishing; having frequent contact with his family; driving long distances to visit relatives; being willing and able to learn new skills; and not experiencing any hallucinations, flashbacks, flattened affect, chronic sleep impairment, or panic attacks.  Veteran was repeatedly noted to be prompt; polite and courteous; present in a reasonable social fashion; not present any unusual behaviors or mannerisms; to be open and verbal; to be alert and oriented; and not to appear to be guarded or defensive.  The Veteran did not engage in any obvious impression management; expressed himself well; and his mental functioning was difficult to judge, as the Veteran reported that he had dementia.

Consideration has been given to assigning a higher rating prior to August 1, 2012.  However, there is no indication from the evidence of record that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to service-connected PTSD.  The Veteran generally functioned satisfactorily, exhibited routine behavior and self-care, and his conversation was normal.  His depressed mood was shown to be due to late-onset depression, which occurred during his third marriage.  He did not exhibit or report suspiciousness, panic attacks, or chronic sleep impairment.  It was repeatedly noted that the Veteran's PTSD symptoms were mild.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to August 1, 2012.
 
The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and lay statements do not indicate that the Veteran experienced all of the symptoms associated with a 30 disability rating for a psychiatric disability after August 1, 2012.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is a occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is sufficient to warrant a 30 percent disability rating, even though all the specific symptoms listed for a 30 percent rating are not manifested.

While the Veteran had stopped working in 1985, it was due to physical, not psychological, problems, and he received Social Security Disability for medical issues.  The Veteran denied any current mental health treatment or counseling; was not taking any psychiatric medications; had no history of psychiatric hospitalizations; denied problems with alcohol; and denied being suicidal.  While the Veteran's representative stated in the October 2012 appeal that the Veteran weekly anxiety attacks, extreme difficulty in stressful situations and establishing relationships, the Veteran did not report that at his multiple VA examinations.

The Veteran indicated that his mood was low and that he had poor appetite and sleep.  He exhibited such symptoms as depressed mood, anxiety, mild memory loss, difficulty in understanding complex commands, impaired judgment, hypervigilance, impaired social functioning, and disturbances of motivation and mood, but the examiner noted that some of those symptoms were secondary to depression and the cognitive impairment.  Therefore, the Board finds that the criteria for a rating higher than 30 percent as of August 1, 2012 are not met.

Consideration has been given to assigning a higher rating after August 1, 2012.  However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impairment of short- and long-term memory due to his service-connected PTSD; or disturbances of motivation and mood due to his service-connected PTSD.  

While the lay statements show some problem with independent functioning, the evidence does not support a finding of occupational and social impairment with reduced reliability and productivity to warrant a higher rating.  The Board has not considered limitation due to the nonservice-connected cognitive disorder.  Therefore, a higher rating is not warranted as of August 1, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board is aware that the GAF scores assigned of 60-65 appear to indicate less impairment than contemplated by the 30 percent rating.  According to the DSM-VI, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A score of 61 to70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Those symptoms appear to correspond to less than the 30 percent disability rating.  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013). 

Consideration has been given to assigning a higher disability rating for the entire period on appeal.  However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  While the Veteran reported anxiety and irritability to the VA examiners, he also repeatedly reported that he was able to manage his symptoms, pushing them away and occupying himself with something else.  While the Veteran reported being irritated with people and preferring to be alone, he was able to obtain and maintain gainful employment for years, only retiring when a physical injury forced him to do so.  The Veteran never reported having any conflicts with employers or co-workers, stating that he functioned quite well when employed.  While the Veteran reported preferring to be alone, he repeatedly emphasized that he was close with his family and that he socialized with them, and some friends.  While the Veteran's memory was often impaired, especially when it came to the events in Vietnam, it was the medical opinion of multiple VA examiners and the SSA examiner that the memory impairment was caused by the Veteran's cognitive impairment and dementia, neither of which was related to his service.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b) (1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations or received frequent emergency treatment for his PTSD.  Additionally, the Veteran was able to work steadily for many years and his current symptoms of PTSD are not shown to have rendered him unemployable.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating than that granted herein.  There is a higher rating available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of that rating.  The Board finds that referral of this case for extra-schedular consideration is not in order.

The Veteran's claim for total disability rating due to individual unemployability due to service-connected disability is the subject of a separate decision.

ORDER

Entitlement to an increased rating for PTSD in excess of 10 percent prior to August 1, 2012, is denied.

Entitlement to an increased rating for PTSD in excess of 30 percent as of August, 1, 2012, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


